Citation Nr: 0522389	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-21 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In a May 2002 rating decision, the RO denied service 
connection for schizophrenia.  The veteran timely filed a 
notice of disagreement in May 2003, and the RO issued the 
veteran a statement of the case on June 20, 2003.  The RO 
received the veteran's substantive appeal, which was dated 
August 25, 2003, on August 26, 2003.  The Board notes that, 
although the RO initially determined that the veteran had not 
timely perfected his appeal, a decision review officer later 
found that the substantive appeal was timely, granting time 
for mailing.  In light of the above procedural history, and 
the fact that the RO certified the issue to the Board, the 
Board finds that the veteran timely perfected his appeal.  
See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

On another matter, in a February 2003 rating decision, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran timely perfected an appeal of this 
determination to the Board.  

Lastly, in February 2004, the Board received additional 
evidence from the veteran along with a waiver of initial 
consideration by the RO.  Thus, the additional evidence will 
be considered in conjunction with this appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

Schizophrenia was not manifested during service or within one 
year thereafter and is not shown to be related to any 
incident of service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
military service, and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
January 2002 letter, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  In addition, VA provided the veteran 
with a copy of the appealed May 2002 rating decision and June 
2003 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the January 2002 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records, including medical and employment records as 
well as records from other federal agencies.  VA advised the 
veteran that he must provide enough information about the 
records so that VA could request them on his behalf.  VA also 
informed the veteran that he could submit his own statements 
or statements from other people describing his disability, as 
well as a medical opinion from his doctor.  Lastly, VA asked 
the veteran to submit information describing any additional 
evidence or the evidence itself to VA.  Thus, the Board finds 
that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, records from the 
Social Security Administration (SSA), and statements made by 
the veteran in support of his claim.  

The Board notes that the veteran submitted a VA Form 21-4142 
in August 2003 stating that he had received treatment from a 
state doctor; however, the Board observes that the 
information provided by the veteran is insufficient to allow 
VA to request those records.  The Board further notes that in 
a September 2003 correspondence the RO informed the veteran 
that his August 2003 form was insufficient and asked him to 
complete another form.  To date, the veteran has not 
responded to this request.  In this regard, the Board 
observes that the veteran's failure to cooperate with VA has 
made it impossible to obtain the evidence.  See 38 U.S.C.A. 
§§ 5103A, 5107; Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("[t]he duty to assist is not always a one-way 
street").  Thus, the Board observes that all available and 
adequately identified private medical records have been 
obtained and associated with the claims file.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claim poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

If a psychosis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

After a review of the record, the Board finds that the 
veteran did not have schizophrenia during service.  In this 
regard, the Board notes that the veteran's service medical 
records are silent for a diagnosis or other findings of 
schizophrenia.  The Board also notes that one copy of the 
veteran's report of medical history completed at separation 
reflects complaints of depression or excessive worry.  There 
is no elaboration of this history and no psychiatric symptoms 
were otherwise noted.  Regardless, the separation examination 
report reflects no abnormal psychiatric findings.  

The Board also finds that the veteran did not have 
schizophrenia within one year after separation from service.  
In this regard, the first post-service notation of record is 
contained in a May 1991 VA report of admission history, which 
reflects a history of some amphetamine use, and diagnoses of 
acute psychotic episode and rule out schizophreniform 
disorder.  The report also reflects that the veteran had been 
acting bizarrely for the past three weeks.  A June 1991 VA 
discharge summary provides a diagnosis of schizophrenia, 
paranoid type.  Additionally, letters from his private doctor 
dated in January, April, and August 1990, and February 1991 
mention a disability of the left leg but are silent as to 
schizophrenia.  Finally, a February 2003 VA individual 
therapy note from his treating physician reflects that the 
veteran had been diagnosed with schizophrenia six years after 
service and that, because the physician did not start 
treating the veteran until the early 1990s, it would be 
difficult for the physician to comment about what actually 
happened prior to that time.  Thus, the record shows that the 
May 1991 VA admission history provides the first post-service 
treatment for schizophrenia.  In this regard, the Board 
observes that this is almost 6 years after separation from 
service.  

The Board acknowledges that an October 1992 VA treatment 
note, of the initial assessment by the veteran's now treating 
physician, reflects the report of the veteran's mother that 
there were two times prior to 1991 on which he appeared to 
have had possible psychotic symptoms and that he began acting 
bizarrely in the fall of 1990.  The note also reflects the 
mother's statement that the veteran had been more and more 
unable to function in the years after service.  Furthermore, 
an April 1993 VA neuropsychology consultation report reflects 
that the family noticed changes in the veteran in terms of 
personality and difficulties with memory and concentration 
about one year after the veteran was hit by a car in 
September 1989.  The Board notes the family's lay 
observations of symptoms dating the onset of the veteran's 
schizophrenia to the fall of 1990 and perhaps earlier.  
However, the Board observes that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The October 1992 VA treatment note also reflects the now 
treating physician's opinion that based on the information 
provided by the mother the veteran appears to have had 
psychotic symptoms that had predated his first 
hospitalization by many years.  In this regard, the Board 
points to the above-mentioned February 2003 VA individual 
therapy note from the treating physician in which he stated 
that he did not start treating the veteran until the early 
1990s and thus it would be difficult for him to comment about 
what actually happened prior to that time.  As such, the 
Board finds the opinion of the veteran's treating physician 
to be speculative and, as will be shown below, of little 
probative value in determining the onset or etiology of the 
veteran's schizophrenia.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

The Board also notes SSA records dated in February 1997 
reflecting that the veteran has schizophrenia, paranoid type, 
and that the disability began in September 1989.  The Board 
observes, however, that the record shows that the veteran was 
injured in a car accident in September 1989.  Further, a 
December 1995 VA treatment note reflects that the veteran 
plans on applying for Social Security Disability related to 
his schizophrenia as his three years for Social Security 
Disability for his knees are going to be ending in April 
1996.  Thus, the Board finds that the SSA records do not in 
fact show that the veteran's schizophrenia began in September 
1989.  

The Board further notes an October 2002 VA treatment note in 
which the veteran stated that he first had inpatient 
psychiatric treatment in 1987 when trying to obtain clearance 
through his employer.  The Board observes that the record 
does not contain records of this treatment, and the veteran 
does not contend that he was diagnosed with schizophrenia at 
that time.  However, even if the Board were to accept that 
the veteran's schizophrenia had its onset in January 1987, 
that date still places the onset of his disability to outside 
of the presumptive one-year period.  As such, the Board finds 
that the veteran's schizophrenia did not manifest to a degree 
of 10 percent or more within one year after separation from 
service.  

Furthermore, the Board finds that the veteran's schizophrenia 
is not related to any incident of service.  In support of 
this finding, the Board notes the following evidence of 
record.

An October 1992 VA treatment note by the veteran's now 
treating physician reflects a history of the veteran taking 
Fastin, an amphetamine cogener to reduce weight, and the 
opinion that while taking Fastin may have been related to the 
1991 hospitalization it alone probably did not cause the 
problems but perhaps exacerbated them.  The physician noted 
that the history provided by the veteran's mother that the 
veteran was disturbed by the carnage of the Lebanon bombing 
and that he was stuck with a hypodermic needle by children in 
service.  The physician also noted the mother's report that 
the veteran had been more and more unable to function in the 
years after service, that he had lost his car, and that he 
was injured in a car accident, and that these things were a 
source of depression to the veteran.  An August 2002 VA 
individual therapy note by the treating physician reflects 
that the veteran saw the traumatic aftermath of the bombings 
in Lebanon and that quite possibly effected into a stressor 
that led to schizophrenia.  

In February 2003 VA individual therapy note, the treating 
physician acknowledged that the veteran had been diagnosed 
with schizophrenia six years after service, that he began 
treating the veteran in the early 1990s, and that he could 
not comment about what actually happened prior to that time.  
In a July 2003 VA treatment note, the treating physician 
opined that the veteran has chronic paranoid schizophrenia 
with a question of PTSD or service stress affecting his 
schizophrenia.  Similarly, a January 2004 VA treatment note 
continues to reflect the treating physician's opinion that 
the stress the veteran experienced in service could have 
influenced the development of his schizophrenia.

Lastly, an October 2002 VA examination report reflects the 
opinion that the veteran's schizophrenia first manifested 
itself subsequent to discharge from the military and is 
unrelated to military service.  The examiner noted that the 
veteran was stationed in Lebanon, that he was about one mile 
away when the bombing of the American troops barracks 
occurred in October 1983, and that he had no personal 
involvement in the rescue or in the actual bombing, although 
he saw some coffins being loaded on a plane and claims to 
have known some of the men who were killed.  After service, 
the examiner noted that in 1987 the veteran was seen by a 
psychiatrist through his employer and found to be normal, but 
that he was described as crazy and discharged from his job.  
This apparently resulted in the veteran's girlfriend leaving 
him, which made him quite upset and he "flipped out" and 
grabbed his mother.  The examiner also noted that during that 
time the veteran was in a car accident, had no money, was 
under a great deal of stress for the first time, and was 
taking diet pills, which caused him to not sleep and 
precipitated his first psychotic episode.  The examiner 
stated that there thus appeared to be a number of 
explanations for when and where the veteran first showed 
symptoms of schizophrenia besides the fact that the veteran 
had been in Lebanon a mile away from the bombing.  

After review, the Board finds the opinion of the VA examiner 
to be more probative because he had an opportunity to review 
the veteran's claims file and provided a thorough rationale 
to support his opinion.  Moreover, the veteran's treating 
physician only opined of a possibility that the veteran's 
experience in service could have led to the development of 
his schizophrenia, whereas the VA examiner was unequivocal in 
his opinion.  See Bloom, supra.  Furthermore, the whole of 
the treating physician's notes reflect further uncertainty as 
to the etiology of the veteran's schizophrenia.  Thus, the 
Board finds that the veteran's schizophrenia is not related 
to any incident of service.

The Board acknowledges the veteran's contention that his 
schizophrenia is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones, 
supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for schizophrenia.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is denied.


REMAND

With respect to the issue of entitlement to service 
connection for PTSD, the Board observes that further 
development is necessary.  

A January 2004 VA psychiatrist note reflects that the 
examiner will make a consult to evaluate the veteran for PTSD 
as he has persistent memories of his time in Lebanon and is 
stressed by them.  The Board notes that a report of this 
consult is not of record.  In this regard, the Board observes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain the report of the 
consult from the VA Pittsburgh Health Care System and 
associate it with the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the report of 
the scheduled consult reflected in the 
January 2004 VA Pittsburgh Health Care 
System psychiatrist note and associate it 
with the claims file.  If the consult was 
not undertaken, or cannot be located, 
additional psychiatric examination should 
be scheduled.  If examination is needed, 
all indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner prior to any examination.  The 
examiner should ascertain whether there 
is PTSD present and if so, whether it is 
more likely than not (greater than 50 
percent) related to events described in 
service.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


